               Case 18-12491-CSS              Doc 1773-1           Filed 03/12/20       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :    Chapter 11
In re:                                                         :
                                                               :    Case No. 18-18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                                               :    (Jointly Administered)
Debtors.                                                       :
                                                               :    Objection Deadline: April 1, 2020 at 4:00 p.m. (ET)
---------------------------------------------------------------x

    NOTICE OF FIFTEENTH MONTHLY FEE APPLICATION OF WALLER LANSDEN
    DORTCH & DAVIS, LLP, FOR ALLOWANCE OF COMPENSATION FOR SERVICES
      RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE
    DEBTORS FOR THE PERIOD OF JANUARY 1, 2020 THROUGH JANUARY 31, 2020

       PLEASE TAKE NOTICE that, on March 12, 2020, Waller Lansden Dortch & Davis,
LLP, filed its Fifteenth Monthly Fee Application of Waller Lansden Dortch & Davis, LLP, For
Allowance of Compensation for Services Rendered and for Reimbursement of Expenses As
Counsel to the Debtors for the Period of January 1, 2020 Through January 31, 2020 (the
“Fifteenth Monthly Application”) with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application must
be made in accordance with the Administrative Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses of Professionals [D.I. 198] (the “Administrative
Order”), and must be filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd
Floor, Wilmington, Delaware 19801, and be served and received by: The affected Professional;
1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 1773-1     Filed 03/12/20      Page 2 of 3




the Debtors, Promise Healthcare Group, LLC, 999 Yamato Road, 3rd Floor, Boca Raton, Florida
33431 (Attn: Andrew Hinkelman [andrew.hinkelman@fticonsulting.com]); counsel to the
Debtors, DLA Piper LLP (US), 1201 North Market Street, Suite 2100, Wilmington, Delaware
19801 (Attn: Stuart M. Brown [stuart.brown@dlapiper.com]); and Waller Lansden Dortch &
Davis, LLP, 511 Union Street, Suite 2700, Nashville, TN 37219 (Attn: John Tishler
[john.tishler@wallerlaw.com] and Katie Stenberg [katie.stenberg@wallerlaw.com]); counsel to
the Committee, Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, NJ 07102 (Attn:
Andrew H. Sherman [asherman@sillscummis.com] and Boris I. Mankovetskiy
[bmankovetskiy@sillscummis.com]); and Pachulski Stang Ziehl & Jones LLP, 919 North Market
Street, 17th Floor, Wilmington, Delaware 19801 (Attn: Colin R. Robinson
[crobinson@pszjlaw.com]); The Office of the United States Trustee, District of Delaware, 844 N.
King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Benjamin A. Hackman
[Benjamin.A.Hackman@usdoj.gov]); counsel to CVP Loan Servicing LLC, as administrative
agent under the Debtors’ prepetition credit facility, Blank Rome LLP, 10 South Riverside Plaza,
Ste. 875, Chicago, IL 60606 (Attn: Kenneth J. Ottaviano [Kottaviano@blankrome.com] and Paige
Barr Tinkham [Ptinkham@blankrome.com]); and the Fee Examiner, M. Jacob Renick of M.J.
Renick & Associates LLC, 51 Seacord Road, New Rochelle, NY 10804 (Attn: M. Jacob Renick
[jrenick@mjrenick.com]) (collectively, the “Notice Parties”) by no later than April 1, 2020 at
4:00 p.m. (ET) (the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that if any responses or objections to the
Application are timely filed, served and received in accordance with this notice and the
Administrative Order, a hearing on the Application will be held on at a date to be determined
before The Honorable Christopher S. Sontchi at the Bankruptcy Court, 824 North Market Street,
5th Floor, Courtroom 5, Wilmington, Delaware 19801. Only those objections made in writing and
timely filed and received in accordance with the Administrative Order and the procedures
described herein will be considered by the Bankruptcy Court at such hearing.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Administrative Order, if no
objection to the Application is timely filed, served and received by the Objection Deadline, the
Applicant may be paid an amount equal to 80 percent (80%) of the fees and 100 percent (100%)
of expenses requested in the Application.

                         [Remainder of Page Intentionally Left Blank]
           Case 18-12491-CSS   Doc 1773-1   Filed 03/12/20    Page 3 of 3




Dated: March 12, 20202              DLA PIPER LLP (US)

                                    /s/ Stuart M. Brown___________
                                    Stuart M. Brown (#4050)
                                    Matthew S. Sarna (#6578)
                                    1201 N. Market Street, Suite 2100
                                    Wilmington, DE 19801
                                    Telephone: (302) 468-5700
                                    Facsimile: (302) 394-2341
                                    Email: Stuart.Brown@dlapiper.com
                                            Matthew.Sarna@dlapiper.com

                                    -and-

                                    WALLER LANSDEN DORTCH & DAVIS, LLP

                                    /s/ John C. Tishler
                                    John Tishler (admitted pro hac vice)
                                    Katie G. Stenberg (admitted pro hac vice)
                                    Blake D. Roth (admitted pro hac vice)
                                    Tyler N. Layne (admitted pro hac vice)
                                    511 Union Street, Suite 2700
                                    Nashville, TN 37219
                                    Telephone: (615) 244-6380
                                    Facsimile: (615) 244-6804
                                    Email: John.Tishler@wallerlaw.com
                                            Katie.Stenberg@wallerlaw.com
                                            Blake.Roth@wallerlaw.com
                                            Tyler.Layne@wallerlaw.com

                                    Attorneys for the Debtors and
                                    Debtors in Possession
